Title: To Thomas Jefferson from William Eaton, 12 February 1808
From: Eaton, William
To: Jefferson, Thomas


                  
                     Sir, 
                     Boston 12th. Feb. 1808—
                  
                  Yesterday I received the letter of which the following is a translation— 
                  
                  “Sir,
                  Having lost the hope of the restitution of my family, a Mr. Davis, the American Consul at Tripoly assured me, and seing myself abandoned like a prisoner, more peculiarly now that there are no longer American ships of war in this Sea and the consul being about to depart hence without making provisions for the payment of the monthly pittance allowed me for the subsistence of my people, I had concluded to profit of the benevolence offered me by Captain Logan of the transport Cleopatria and by Mr. Keen the naval Agent, to send two of my officers with a letter accompanying this to His Excellency the President—But the expence of so long a voyage would so far exceed my resources that I am obliged to change my resolution and to content myself in confiding the conveyance to the honor of that officer—
                  Doctor Mendrici, the American Consul at Alexandria and Mr. Briggs the English Consul there, frequently write me to be informed concerning the result of my affairs with the United States; whether I have a correspondence; and whether they preserve any just solicitude for my welfare? I can decide nothing on these enquiries. I know nothing! I pray devoutly, My Dear Friend, that you would at least interest yourself in obtaining my liberty and that quietude for me which I have merited—No one can better than yourself, state the services I have rendered the Republic under the influence of promises which have vanished and terminated in my ruin—It would have been better for me, instead of ceding my forces to the Agent of the Republic, to have acted alone without seeking other aid; but God has done it! And there remains no separation in good faith, but to fulfil the promises by which I was seduced; or so to recompense me as in some measure to repair the injuries I have sustained—
                  Knowing well, Sir, the justice of my claims, you cannot but feel engaged, on your parde, to procure indemnity for the sacrifices I have made— 
                  With the highest consideration I ask you to command my affections—
                  
                     Hamet Caramelli Bashaw of Tripoli
                  
                  
                     General Eaton.”
                     
                     When commodore Samuel Barron’s squadron was commissioned for the Mediterranean it was with the avowed object of chastising the temerity of a perfidious enemy—Our commissioner of peace was distincly instructed to enter into no negociation which should involve the payment of money; except in case of adversity to our arms—Hamet Bashaw was then successful at Derne—His application to our Government for supplies & a cooperation was laid before the proper authorities—When I was appointed to conduct the operations by land, it was arranged that a small train of field artilery, a quantity of small arms, and forty thousand dollars should be put on board the fleet for the purpose—Information of the defeat of Hamet arriving at the seat of Government before the squadron went to sea, I supposed, occasioned the withholding the supplies of arms—But discretion was left with the Commander in Chief of the expedition to pursue the project. When I left Syracuse for Egypt Commodore Barron assured me that no propositions of peace should be listened to until he should have tried the efficacy of his guns against Tripoli. And added this expression “I came here to fight; not to treat; I don’t know what Mr. Lear has to do here without my sending for him.” We contemplated having celebrated the 4th. of July following in the Bashaw’s palace at Tripoli, and, had measures been persevered in, we should have done it—On meeting Hamet Bashaw at Demanhour I gave him the assurances which our resolutions and the prospect before us justified; and pledged to him my life and honor not to abandon him, and I did keep my faith—We marched into the enemy’s provinces—And, tho’ a modest member of Congress says at the head of a handful of ragamuffins, our host was sufficient to subdue the second garrisoned city in the Kingdom—vanquish an army—and revolutionize the country—At a crisis, the enemy sued for peace—With no effort on the part of the whole squadron to complete the conquest, so desirable to an government and so fairly in view; and in direct disobedience of possitive instructions, Mr. Lear paid money for our national disgrace and ended our enterprizes by an inglorious peace—In order to induce Hamet Bashaw to evacuate the Kingdom, besides pledging the influence of the United States to this effect, he stipulated in public treaty with the enemy, that Hamets family should be restored to him; also assured me in an official letter that our government would make suitable provisions for his future welbeing—The translated letter from this unfortunate prince, which I have the honor to inscribe, shows how far these engagements have been fulfilled; and confirms the fact which I stated to your Excellency on the 26th. ult. that Lear did sign a private engagement which rendered nugatory the article in the public treaty, all important to the unfortunate Hamet, which guaranteed the restoration of his family: but he never communicated this clandestine agreement to our Government. The baseness of this duplicity, in its effect, stamps dishonor on our whole nation, entails misery on a blameless friend, and brings reflections to the soul of sensibility too painful for utterence—I know it is enough, Sir, that you should be acquainted with all these facts to engage the honorable interference of your influence and feelings to relieve distress; and of your authority to punish the fraud attempted to be passed on the public—Nothing short of these can retrieve, in my opinion, our sacrifice of national dignity—
                     I have the honor to be with the most perfect respect Sir, your very obedient servant
                  
                  
                     William Eaton 
                     
                  
               